                 IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          WESTERN DIVISION
                            No. 5:10-CR-241-D

UNITED STATES OF AMERICA              )
                                      )
            V.                        )
                                      )            ORDER
EARNEST CHARLES McNEILL, III., )
         a/k/a "Scooter"       )


      This matter comes before the Court on motion of the United States to seal

Exhibit 1, the presentence report, and Exhibit 3, Bureau of Prisons medical records.

For good cause shown, the Court GRANTS the United States' motion to seal until

further order of the Court. The Clerk of Court is directed to provide a copy of the

sealed documents to the United States and Defendant.

      SO ORDERED this _1L day of September 2020.




                                      J1kEs~.'  ~E~R III
                                      United States District Judge




        Case 5:10-cr-00241-D Document 74 Filed 09/14/20 Page 1 of 1
